Exhibit 10.1

REG NEWCO, INC.

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT (this “Agreement”) is made and entered into as of
February 26, 2010, by and among: (i) REG Newco, Inc., a Delaware corporation
(the “Company”), (ii) certain of the holders of the Company’s Series A
Convertible Preferred Stock (“Series A Preferred Stock”), as listed on Exhibit A
hereto (collectively referred to herein as the “Series A Stockholders” and each
individually as a “Series A Stockholder”), and (iii) certain of the holders of
the Company’s Common Stock (“Common Stock”), as listed on Exhibit A hereto
(collectively referred to herein as the “Common Stockholders” and each
individually as a “Common Stockholder”). The Series A Stockholders and the
Common Stockholders are sometimes collectively referred to herein as the
“Stockholders” and each individually as a “Stockholder.”

W I T N E S S E T H:

WHEREAS, pursuant to the Second Amended and Restated Merger Agreement executed
November 20, 2009 by and among the Company, Renewable Energy Group, Inc. and REG
Merger Sub, Inc., the Company is obligated to enter into this Agreement.

WHEREAS, certain terms are defined in Section 1 of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual terms, covenants
and conditions contained herein, the parties hereto hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the meanings assigned to them in this Section 1:

“Bunge” means Bunge North America, Inc., a New York corporation.

“Excluded Affiliate Transfer” means (i) any transfer of Preferred Stock or
Common Stock by a Stockholder that is an entity (a) whether voluntarily or by
operation of law, to a partner, member, stockholder, subsidiary or other
affiliate of such Stockholder provided that, in the case of any transfer
described in this clause (i)(a), other than any transfer by a member of the USBG
Group (subject to the limitations set forth in the definition of USBG Group
below), all transferees or assignees of the same Stockholder entity shall
appoint a single attorney-in-fact for the purpose of exercising any rights,
receiving notices or taking any action under this Agreement, or (b) to an entity
that is the legal successor of such Stockholder; (ii) any transfer of Preferred
Stock or Common Stock, as the case may be, by a Stockholder who is an individual
to a member of such Stockholder’s family or to a revocable trust for estate
planning purposes; (iii) any transfer occurring by will or intestate succession
upon the death of a Stockholder who is an individual; and (iv) any transfer of
Preferred Stock or Common Stock, as the case may be, by a Stockholder which is a
trust to the principal beneficiary of that trust.

“Indirect Transfer” means (with respect to any Stockholder that is a
corporation, partnership, limited liability company, or other entity) a deemed
Transfer of the Preferred Stock or Common

 

1



--------------------------------------------------------------------------------

Stock, which shall occur upon any Transfer to any person of a majority of the
ownership of, or voting rights associated with, the equity or other ownership
interests in such Stockholder if at least seventy-five percent (75%) of the
value of all of such Stockholder’s assets is attributable to such Stockholder’s
investment in the Company (it being understood that the acquisition by a holder
of a majority of the ownership of, or voting rights associated with, the equity
or other ownership interests in such Stockholder, of additional equity
securities of such Stockholder shall not be an Indirect Transfer); provided,
however, that in no event shall any transfer of equity or other ownership
interests in NGP, Bunge, Westway, USBG, or West Central be deemed an Indirect
Transfer of Preferred Stock or Common Stock.

“NGP” means NGP Energy Technology Partners L.P., a Delaware limited partnership,
and Natural Gas Partners VIII, L.P., a Delaware limited partnership.

“Person” (whether or not capitalized) means any individual, corporation,
partnership, limited liability company, trust, unincorporated association,
business, or other legal entity, and any governmental agency or political
subdivision thereof.

“Pledge” means any pledge of an interest in, or other encumbrance placed upon,
Preferred Stock or Common Stock as security for indebtedness or for other
purposes.

“Preferred Stock” means Series A Preferred Stock.

“Preferred Stockholders” means Series A Stockholders.

“Preferred Supermajority” means the holders of at least seventy-five percent
(75%) of the then outstanding shares of Preferred Stock that were issued in
exchange for shares of the series A, series AA, series B or series BB preferred
stock of Renewable Energy Group, Inc., a Delaware corporation (“REG”), pursuant
to the Second Amended and Restated Agreement and Plan of Merger dated
November 20, 2009 by and among the Company, REG and REG Merger Sub, Inc.

“Securities Act” means the Securities Act of 1933, as amended.

“Transfer” (whether or not capitalized) means any sale, assignment or other
disposition of Preferred Stock or Common Stock, other than a Pledge or an
Indirect Transfer.

“USBG Group” means USBG, its members and their respective direct or indirect
owners, partners, members, stockholders, subsidiaries and other affiliates;
provided, however, that the number of members of the USBG Group shall not exceed
seventy (70) and any Transfer made by a Stockholder that would otherwise be a
member of the USBG Group which transfer would cause the number of members of the
USBG Group to exceed seventy (70) shall be subject to the restrictions contained
in this Agreement as if such Stockholder were not a member of the USBG Group.

“West Central” means West Central Cooperative, an Iowa cooperative association.

“Westway” means E D & F Man Netherlands BV.

 

2



--------------------------------------------------------------------------------

Section 2. Election of Directors; Other Voting Matters.

(a) Company’s Board. From and after the date hereof and until the termination of
this Agreement as provided in Section 8(a) below, the Stockholders agree to vote
all of their Preferred Stock, Common Stock and any other voting securities of
the Company over which they have voting control, and the Company will take all
reasonable actions within its control, that may be necessary in order to cause:

(i) the authorized number of the Company’s Board of Directors (the “Board”) to
be maintained at not less than ten (10) nor more than fourteen (14) directors;

(ii) the nomination and election to the Board of (A) for so long as NGP holds at
least 2,105,263 shares of Series A Preferred Stock (and/or Common Stock issued
or issuable upon conversion of such Series A Preferred Stock) (subject to
appropriate adjustments in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting such shares), two
(2) representatives designated by NGP, (B) for so long as Westway holds at least
657,895 shares of Series A Preferred Stock (and/or Common Stock issued or
issuable upon conversion of such Series A Preferred Stock) (subject to
appropriate adjustments in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting such shares), one
(1) representative designated by Westway, (C) for so long as Bunge holds at
least 526,316 shares of Series A Preferred Stock (and/or Common Stock issued or
issuable upon conversion of such Series A Preferred Stock) (subject to
appropriate adjustments in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting such shares), one
(1) representative designated by Bunge and (D) for so long as the members of the
USBG Group collectively hold at least 1,277,167 shares of Series A Preferred
Stock (and/or Common Stock issued or issuable upon conversion of such Series A
Preferred Stock) (subject to appropriate adjustments in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
such shares), one (1) representative designated by the members of the USBG Group
holding a majority of the shares of Series A Preferred Stock (and/or Common
Stock issued or issuable upon conversion of the shares of such Series A
Preferred Stock) held by members of the USBG Group (Westway, Bunge and the USBG
Group are collectively referred to herein as the “Strategic Investors”);
provided, however, in the event any of NGP, Westway, Bunge or USBG Group has
elected to have all of its shares of Series A Preferred Stock redeemed by the
Company pursuant to the Series A Certificate of Designation (a “Redeeming
Stockholder”), and the Company is not able to redeem all the shares of Series A
Preferred Stock held by the Redeeming Stockholder, then the Redeeming
Stockholder shall not lose the right to have its representative(s) nominated and
elected to the Board pursuant to this Subsection 2(a)(ii) until such redemption
is complete.

(iii) the nomination and election to the Board of, for so long as West Central
holds at least 4,750,000 shares of Common Stock (subject to appropriate
adjustments in the event of any stock dividend, stock split, combination or
other similar recapitalization affecting such shares), five (5) representatives
designated by

 

3



--------------------------------------------------------------------------------

West Central, who shall include Jeffrey Stroburg, for so long as he is the Chief
Executive Officer of the Company, and shall include one (1) person knowledgeable
about the industry in which the Company operates who would qualify as a
“Disinterested Director” (as defined below in Section 2(c)) immediately prior to
his or her nomination (whose nomination and election shall be approved by the
holders of eighty percent (80%) of the Series A Preferred Stock, such approval
not to be unreasonably withheld) (the “Independent Director”); provided,
however, at any time as the Chief Executive Officer of the Company is not
nominated and elected by West Central or the Series A Stockholders, the
Stockholders shall cause the nomination and election to the Board of the Chief
Executive Officer of the Company to replace the Independent Director;

(iv) the nomination and election to the Board of Don Huyser and Ronald L. Mapes
to serve until the expiration of the restrictions in Article X of the
Certificate of Incorporation of the Company, and until their successors are
elected and qualified, or until their earlier death, resignation or removal,
which obligations to nominate and elect shall be specifically enforceable as
third party beneficiaries of this Section 2(a)(iv) by the holders of Series A
Preferred Stock and Common Stock, received pursuant to the Second Amended and
Restated Merger Agreement dated November 21, 2009 by and among the Company, REG
Danville, LLC and Blackhawk Biofuels, LLC and the Second Amended and Restated
Asset Purchase Agreement dated November 20, 2009 by and among the Company, REG
Newton, LLC and Central Iowa Energy, LLC, such nominations and elections to be
effective only upon the respective closings of such merger agreement and asset
purchase agreement;

(v) the removal from the Board (with or without cause) of any representatives
designated hereunder shall be at the written request of the parties possessing
the right to designate such representative (but only upon such written request
and under no other circumstances);

(vi) in the event that any member of the Board designated hereunder for any
reason ceases to serve as a member of the Board during such representative’s
term of office, the resulting vacancy to be filled by a representative
designated by the parties possessing the right to designate such representative
as provided hereunder;

(vii) in the event that NGP, any of the Strategic Investors or West Central
should cease to hold sufficient shares of Series A Preferred Stock (or Common
Stock issuable upon conversion of the Series A Preferred Stock), or Common
Stock, as applicable, and, therefore, should lose its right to designate a
director as described in Section 2(a)(ii) or (iii), the person(s) to fill the
resulting Board vacancy or vacancies shall be elected by the holders of a
majority of the Preferred Stock and Common Stock voting together as a single
class (with the Preferred Stock voting on an as-converted basis); and

(viii) Each entity in which the Company directly or indirectly owns more than
fifty percent (50%) of the outstanding equity interests (each, a “Subsidiary”)

 

4



--------------------------------------------------------------------------------

shall reserve to the Company acting through its Board of Directors (to the
exclusion of the Board of Directors, Board of Managers or other similar
governing body of each Subsidiary) the following powers and authorities:

(A) To authorize or issue, or obligate the Subsidiary to issue any stock or
units or any securities or instruments convertible into stock or units, or to
authorize or approve any new stockholder or member being admitted to the
Subsidiary, or consent to allow an assignee to become a stockholder or member;

(B) To amend the Articles of Incorporation or Organization of the Subsidiary;

(C) To amend any Bylaws or Operating Agreement of the Subsidiary;

(D) To otherwise alter or change the rights, preferences or privileges of the
stockholders or members of the Subsidiary;

(E) To issue, or cause the Subsidiary to issue, any indebtedness, other than
trade accounts payable, letters of credit, performance bonds and other similar
credit support incurred in the ordinary course of business, or to amend, renew,
increase or otherwise alter in any material respect the terms of any
indebtedness previously approved by the stockholders or members;

(F) To redeem, purchase or otherwise acquire any stock, units or equity of the
Subsidiary;

(G) To declare bankruptcy, dissolve, liquidate or wind up the affairs of the
Subsidiary;

(H) To modify or change the nature of the Subsidiary’s business such that a
material portion of the Subsidiary’s business is devoted to any business other
than the business of (x) designing, constructing or operating biodiesel
facilities and (y) manufacturing, selling or marketing biodiesel fuels;

(I) To grant any exclusive rights or licenses in the Subsidiary’s intellectual
property;

(J) To make any capital expenditure in excess of $500,000 which is not otherwise
included in the annual budget previously approved by shareholders or members of
the Subsidiary;

(K) To elect or remove directors or managers of the Subsidiary;

 

5



--------------------------------------------------------------------------------

(L) To sell, exchange, lease, mortgage, pledge or other transfer all or
substantially all of the assets of the Subsidiary or any asset with a sale price
in excess of $500,000 outside the ordinary course of business;

(M) To merge or consolidate the Subsidiary with another entity (excluding any
merger with or into another Subsidiary or the Company); and

(N) To indemnify any officer, director or manager of the Subsidiary.

(b) Vote to Increase Authorized Common Stock. Each Stockholder agrees to vote or
cause to be voted all shares of capital stock owned by such Stockholder, or over
which such Stockholder has voting control, in order to ensure that at all times
there are sufficient shares of Common Stock available for (i) the conversion of
all outstanding shares of Series A Preferred Stock into shares of Common Stock
in accordance with the Certificate of Designation of Series and Determination of
Rights and Preferences of the Series A Convertible Preferred Stock, and (ii) the
exercise of all outstanding warrants to purchase Common Stock in accordance with
the terms of any and all outstanding warrant agreements.

(c) In addition to any approvals and approval processes that may be required
from time to time by the Board of Directors, the Bylaws of the Company or
applicable law, for so long as this Agreement is in effect, the Company shall
not enter into or engage in any contract or transaction with any person who
beneficially owns ten percent (10%) or more of the equity securities of the
Company (a “Principal Stockholder”) or an affiliate (as defined in Rule 405 of
the Securities Act of 1933) (an “Affiliate”) of a Principal Stockholder (such
Principal Stockholder or Affiliate, a “Related Party”), unless such contract or
transaction shall have been authorized, approved or ratified by a majority of
the “Disinterested Directors” nominated by holders of the Series A Preferred
Stock pursuant to this Agreement, as amended from time to time. For purposes of
the foregoing, the term “Disinterested Director” shall mean a director that is
neither an Affiliate of the Related Party nor nominated to the Board of
Directors by such Related Party.

Section 3. Transfer Restrictions.

(a) General Rights and Obligations. In addition to any restrictions on the
Transfer of any Preferred Stock or Common Stock that are imposed by the
Certificate of Incorporation of the Company, or under the Securities Act or
other applicable securities laws, no Stockholder shall Transfer or Pledge all or
any part of such Stockholder’s Preferred Stock or Common Stock without the prior
written consent of all the other Stockholders or in accordance with this
Section 3.

(b) Lock Up. In the event the Company shall undertake its first sale to the
public pursuant to a registration statement of the Company filed under the
Securities Act, each Stockholder shall agree in writing, in form and substance
customary for similar transactions, if requested by the managing underwriter or
underwriters thereof, not to lend, offer, pledge,

 

6



--------------------------------------------------------------------------------

sell, contract to sell (including, without limitation, any short sale), sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or other securities of the
Company convertible into or exercisable or exchangeable for Common Stock held by
such Stockholder immediately before the effective date of the registration
statement for such offering, or enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Stock (whether any such transaction is described in this
subsection is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, except for securities to be sold to such
underwriter pursuant to such registration statement; provided, however that:

(i) such period shall not exceed one hundred eighty (180) days after the
effective date of the registration statement, except that such 180-day period
may be extended for not more than eighteen (18) days if such extension is
reasonably necessary to allow the Company’s underwriters to comply with NASD
Conduct Rule 2711 (or any similar successor rule); and

(ii) the Company’s directors, officers and stockholders individually owning more
than one percent (1%) of the Company’s outstanding Common Stock (after giving
effect to conversion into Common Stock of all outstanding Preferred Stock) also
agree to such limitations.

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock or other securities of the Company convertible into or exercisable
or exchangeable for Common Stock subject to the foregoing restriction until the
end of such one hundred eighty (180) day period (or the extended period set
forth above).

(c) Right of First Refusal.

(i) If at any time any Stockholder intends to Transfer any or all of the
Preferred Stock or Common Stock owned by him (any such Stockholder is
hereinafter referred to as a “Selling Stockholder”), excluding any Transfer in
connection with a bona fide offer from a Proposed Transferee to purchase all of
the stock or all or substantially all of the assets of the Company which shall
be governed solely by Section 3(d)(ii), the Selling Stockholder shall give
written notice (the “Stockholder’s Notice”) to the Company and the Preferred
Stockholders stating that the Selling Stockholder intends to make such Transfer,
identifying the proposed purchaser (the “Proposed Transferee”), specifying the
number of shares of Preferred Stock or Common Stock proposed to be transferred
(the “First Refusal Shares”), and specifying the per share purchase price which
the Proposed Transferee has offered to pay for the First Refusal Shares (the
“Sale Price”). The Stockholder’s Notice shall certify that the Selling
Stockholder has received a firm offer from the Proposed Transferee and in good
faith believes a binding agreement for the transfer of the First Refusal Shares
is obtainable on the terms set forth therein. A copy of the offer (or a summary
of the terms thereof) shall be attached to the Stockholder’s Notice.

 

7



--------------------------------------------------------------------------------

(ii) If, at the time of receipt of the Stockholder Notice, the Company is
contractually restricted from fully exercising its rights to purchase pursuant
to this Section 3(c) (and the Company does not reasonably believe it can obtain
a waiver or the Company does not intend to seek a waiver of such restrictions)
or the Company is legally restricted under the Delaware General Corporation Law
from fully exercising its rights under this Section 3(c), the Company shall
promptly so notify the Selling Stockholder in writing. Otherwise, upon receipt
of the Stockholder’s Notice, the Company shall, subject to Section 3(c)(iii)
below, have the irrevocable and exclusive option to purchase all or any portion
of the First Refusal Shares by delivery of a written notice to the Selling
Stockholder, within ten (10) business days of its receipt of the Stockholder’s
Notice, of its election to exercise its option under this Section 3(c)(ii) and
the number of shares it is willing to purchase. To the extent the Company does
not elect to purchase all of the First Refusal Shares or the Company does not
respond to the Stockholder’s Notice within such ten (10) business day period or
the Selling Stockholder receives the notice from the Company referred to in the
first sentence of this Section 3(c)(ii), the Selling Stockholder shall notify
the Preferred Stockholders of the number of First Refusal Shares that remain
eligible for purchase, and the Preferred Stockholders shall, subject to
Section 3(c)(iii) below, have the irrevocable and exclusive option to purchase
all or any portion of the remaining First Refusal Shares at the Sale Price by
delivery of written notice to the Selling Stockholder and the Company of their
election to exercise their option under this Section 3(c)(ii) (any such holder
exercising this election, a “First Refusal Participant”) and the maximum number
of shares (up to that portion of such First Refusal Shares that equals the
proportion that the aggregate number of shares of Common Stock that were issued
and/or are issuable upon conversion of the Preferred Stock held by a First
Refusal Participant (plus the aggregate number of other shares of Common Stock
held by such holder if the First Refusal Participant is West Central or a member
of the USBG Group) bears to the sum of the total number of shares of Common
Stock that were issued or are issuable upon conversion of all of the issued and
outstanding shares of Preferred Stock and the number of other shares of Common
Stock held by West Central and the members of the USBG Group, in each case
excluding any such shares held by the Selling Stockholder) that they are willing
to purchase, as well as the number of additional shares that such holder desires
to purchase in the event all of the remaining First Refusal Shares not elected
to be purchased by the other Preferred Stockholders which shall be allocated on
a pro rata basis (calculated in a similar manner as described in the preceding
sentence, and continuing in a like manner until the First Refusal Participants
have purchased all of the First Refusal Shares as they may elect). Within thirty
(30) days of receipt of the Stockholder’s Notice, the First Refusal Participants
shall deliver to the Selling Stockholder a written notice of their election to
purchase any remaining First Refusal Shares.

 

8



--------------------------------------------------------------------------------

(iii) The Company and the First Refusal Participants shall deliver the Sale
Price for any First Refusal Shares that any such party elects to purchase to the
Selling Stockholder no later than sixty (60) days after receipt of the
Stockholder’s Notice, unless the Stockholder’s Notice contemplated a later
closing with the Proposed Transferee. In the event the Company and the First
Refusal Participants, taken together, do not elect to purchase all of the First
Refusal Shares pursuant to Section 3(c)(ii), then the Selling Stockholder shall
be free for a period of one hundred and twenty (120) days from the date of the
Stockholder’s Notice, to sell the remaining First Refusal Shares to the Proposed
Transferee, at a price equal to or greater than the Sale Price and upon other
terms no more favorable to the Proposed Transferee than those specified in the
Stockholder’s Notice. Any transfer of the First Refusal Shares by the Selling
Stockholder after the end of such 120-day period or at a price lower than the
Sale Price or on more favorable terms of the sale than set forth in the
Stockholder’s Notice shall require a new notice of intent to transfer to be
delivered to the Company and the Preferred Stockholders and shall give rise anew
to the rights provided in the preceding paragraphs.

(iv) If the Company and/or the First Refusal Participants elect to purchase
First Refusal Shares mentioned in the Stockholder’s Notice, the Company and/or
the First Refusal Participants, as applicable, shall have the right to purchase
the First Refusal Shares for cash consideration whether or not part or all of
the consideration specified in the Stockholder’s Notice is other than cash. If
part or all of the consideration to be paid for the First Refusal Shares as
stated in the Stockholder’s Notice is other than cash, the price stated in such
Stockholder’s Notice shall be deemed to be the sum of the cash consideration, if
any, specified in such Stockholder’s Notice, plus the fair market value of the
non-cash consideration. The fair market value of the non-cash consideration
shall be determined by an independent appraiser agreed upon by the Company and
the Selling Stockholder if the Company exercised and if the Company did not
exercise by the Board of the Company (excluding those members of the Board
designated by or affiliated with any First Refusal Participant), and its
judgment as to the fair market value of such non-cash consideration shall be
binding on the Selling Stockholder and the First Refusal Participants.

(d) Tag-Along and Drag-Along Rights.

(i) Tag-Along Rights. If a Selling Stockholder intends to Transfer any or all of
the Preferred Stock or Common Stock owned by him (excluding any Transfer in
connection with a bona fide offer from a Proposed Transferee to purchase all of
the stock or all or substantially all of the assets of the Company which shall
be governed solely by Section 3(d)(ii)), and the Company and the Preferred
Stockholders do not elect to purchase all First Refusal Shares pursuant to
Section 3(c) above, the Selling Stockholder shall cause any third party Proposed
Transferee to offer in writing (the “Purchase Offer”) to purchase from each
Preferred Stockholder a pro rata share of the Preferred Stock and/or Common
Stock issued upon conversion of such Preferred Stock of each of the Preferred
Stockholders, such pro rata portion based on that

 

9



--------------------------------------------------------------------------------

number of shares of Common Stock issued to and/or issuable upon conversion of
the Preferred Stock held by such Preferred Stockholder bears to the total number
of shares of Common Stock issued to and/or issuable upon conversion of all the
Preferred Stock then issued and outstanding, in each case including any such
shares held by the Selling Stockholder. Any such purchase shall be made in
accordance with the following:

(A) the purchase of Preferred Stock and /or Common Stock from each Preferred
Stockholder shall be made at (1) the highest price per share and on such other
terms and conditions as the Proposed Transferee has offered to purchase
Preferred Stock and/or Common Stock from the Selling Stockholder or (2) the
highest price per share, on an as converted basis, and on such other terms and
conditions as the Proposed Transferee has offered to purchase Common Stock from
the Selling Stockholder;

(B) each Preferred Stockholder shall have no more than twenty (20) days from the
receipt of the Purchase Offer in which to accept such Purchase Offer, in whole
or in part;

(C) to the extent that a Preferred Stockholder accepts such Purchase Offer, the
Preferred Stock to be sold to the Proposed Transferee by the Selling Stockholder
shall be proportionately reduced to the extent necessary to comply with this
Section 3(d)(i); and

(D) the closing of such purchase shall occur within thirty (30) days after such
acceptance or at such other time as the Selling Stockholder, the Preferred
Stockholders accepting such Purchase Offer and the Proposed Transferee may
agree.

(ii) Drag-Along Rights.

(A) At any time on or after August 1, 2011, if a Preferred Supermajority, only
including in such calculation those Preferred Stockholders then entitled to
exercise rights under this Section 3(d)(ii), approve (the “Approving
Stockholders”) a bona fide offer from a Proposed Transferee (who is unaffiliated
with the holders of such Preferred Stock approving such offer) to purchase all
of the stock or all or substantially all of the assets of the Company (which
offer must not value the Series A Preferred Stock at a value exceeding the
Series A Accreted Value (as defined in the Certificate of Designation of Series
A Preferred Stock), and otherwise treats the holders of Common Stock and
Preferred Stock identically), the provisions of Section 3(c) and (d)(i) shall
not apply and the Company shall have forty-five (45) days to elect to purchase
the Preferred Stock and Common Stock of the Approving Stockholders on
substantially the same terms, or their substantial economic equivalent in cash,
as the Approving Stockholders would have received (taking into account tax
consequences) as a result of the

 

10



--------------------------------------------------------------------------------

transaction contemplated by such bona fide offer. If the Company does not elect
to purchase the Approving Stockholders’ shares, the other Preferred Stockholders
and Common Stockholders (the “Drag-Along Owners”) shall have forty-five
(45) days to elect to purchase the Preferred Stock and Common Stock on
substantially the same terms, or their substantial economic equivalent in cash,
as the Approving Stockholders would have received (taking into account tax
consequences) as a result of the transaction contemplated by such bona fide
offer. If the Drag-Along Owners do not so elect to purchase, then the Approving
Stockholders shall have the right to require the Drag-Along Owners to sell to
the Proposed Transferee all of the Preferred Stock and Common Stock of such
Drag-Along Owner, or to vote to sell all or substantially all of the assets of
the Company to the Proposed Transferee on the same terms offered to the
Approving Stockholders.

(B) If such transaction is structured as a merger or consolidation of the
Company, or a sale of all or substantially all of the Company’s assets, each
Drag-Along Owner shall take all actions necessary (at both the Board and the
stockholder level, assuming compliance with any applicable fiduciary duties) to
approve the transaction and cause the transaction to be consummated, including
but not limited to: (i) voting the shares of Preferred Stock and Common Stock
then beneficially held by such Drag-Along Owner in favor of such transaction at
any meeting of the Company’s Stockholders called to vote on the transaction or,
in the alternative, approve such transaction by written consent of the Company’s
Stockholders and raise no objections to the transaction or the process pursuant
to which the transaction was arranged, (ii) voting the shares of Preferred Stock
and Common Stock then beneficially held by such Drag-Along Owner in opposition
to any and all other proposals that could reasonably be expected to delay or
impair the ability of the Company to consummate such transaction, (iii) waiving
any dissenters’ rights, appraisal rights or similar rights in connection with
such transaction, (iv) not depositing any shares of Preferred Stock or Common
Stock held by such Drag-Along Owner in a voting trust or subjecting any such
shares to any arrangement or agreement with respect to the voting of such
shares, unless specifically requested to do so by the Proposed Transferee in
connection with such transaction, and (v) taking all other necessary and
desirable actions reasonably requested by the Approving Stockholders to cause
such transaction to be consummated, including executing and delivering all
related documents.

(C) In the event that such transaction involves a sale of securities by the
Drag-Along Owners then, at the closing of such transaction, against payment of
the purchase price for the securities to be sold by the Drag-Along Owners, the
Drag-Along Owners shall deliver to the Proposed Transferee the certificate or
certificates representing all of such Drag-Along Owners’ shares of Preferred
Stock and Common Stock, free and clear of all liens, claims and encumbrances,
and properly endorsed for transfer, together with all other

 

11



--------------------------------------------------------------------------------

documents which are necessary in order to effect such transaction, and shall
take all other necessary and desirable actions reasonably requested by the
Approving Stockholders to cause such transaction to be consummated.

(e) Excluded Transfers. The provisions of Sections 3(a), 3(c) and 3(d) above do
not apply to (i) any Transfer by a Stockholder of such Stockholders’ Preferred
Stock or Common Stock, as applicable, in an Excluded Affiliate Transfer,
(ii) any redemption of Series A Preferred Stock by the Company pursuant to the
Certificate of Designation of Series A Preferred Stock, or (iii) any Transfer by
a Stockholder who is an employee, director or consultant of the Company of such
Stockholder’s Common Stock to the Company pursuant to the termination of such
Stockholder’s employment with the Company. The provisions of Sections 3(c) and
3(d)(i) above do not apply to any Transfer by a Stockholder of such
Stockholders’ Preferred Stock or Common Stock pursuant to an effective
registration statement filed under the Securities Act.

Section 4. Indirect Transfers.

(a) Upon the occurrence of any Indirect Transfer of the shares of Preferred
Stock and/or Common Stock held by a Stockholder (any such Stockholder is
hereinafter referred to as a “Indirect Transferee”), the Indirect Transferee
shall give written notice (the “Indirect Transfer Notice”) to the Company and
the Preferred Stockholders stating that an Indirect Transfer has occurred and
specifying the number of shares of Preferred Stock or Common Stock held by the
Indirect Transferee (the “Indirect Transfer Shares”). Within twenty
(20) business days following its receipt of the Indirect Transfer Notice, the
Company shall determine the Fair Market Value (as defined below) of each share
of Preferred Stock and/or Common Stock, as applicable, covered by the Indirect
Transfer Notice and notify the Indirect Transferee and the Preferred
Stockholders of its determination.

(b) For purposes of calculating the Fair Market Value of the Indirect Transfer
Shares, the “Fair Market Value” per share shall be determined in good faith by
the Board of Directors (other than those directors, if any, affiliated with or
nominated by the Indirect Transferee) as of the date of the Indirect Transfer
and in making such determination it shall not give consideration to any discount
related to shares representing minority interest or related to any illiquidity
or lack of marketability of shares arising from restrictions on transfer under
applicable federal or state securities laws, but shall take into consideration
the rights and preferences of the Preferred Stock and/or Common Stock, as
applicable, held by such Indirect Transferee. If the Indirect Transferee
disagrees with such determination of Fair Market Value for either or both of the
Preferred Stock or the Common Stock (each, a “Value Dispute”), the Indirect
Transferee shall provide written notice to the Company thereof within five
(5) business days after delivery of the Company’s determination, and the Fair
Market Value per share of the Preferred Stock and/or Common Stock, as the case
may be, shall be determined by the following procedures. Each of the Company and
the Indirect Transferee shall appoint an independent appraiser, each of whom
shall independently determine the Fair Market Value per share of the Preferred
Stock and/or Common Stock, as the case may be (the “Appraised Values”). If the
higher of the Appraised Values with respect to the Preferred Stock or the Common
Stock is not more than 25% higher than the

 

12



--------------------------------------------------------------------------------

lower of the Appraised Values for the Preferred Stock and/or the Common Stock,
as applicable, then the Fair Market Value per share will be the average of the
two Appraised Values for the Preferred Stock and/or Common Stock, as applicable.
If the higher of the Appraised Values is more than 25% higher than the lower of
the Appraised Values, than the parties shall appoint a third independent
appraiser who shall, within thirty (30) days following receipt of the Appraised
Values, select one of the two Appraised Values as the Fair Market Value per
share which is closest to the Fair Market Value per share determined by such
third party appraiser (the “Third Party Determination”). The Third Party
Determination shall be binding on and non-appealable by the Company, the
Indirect Transferee and the Preferred Stockholders. All costs of the appraisers
pursuant to this Section 4(b) shall be borne by the Indirect Transferee.

(c) Within five (5) business days following the earlier of (i) the expiration of
the time period provided in Section 4(b) above to submit a Value Dispute if the
Indirect Transferee does not submit a Value Dispute or, if earlier, acceptance
of the Company’s determination of Fair Market Value, and (ii) determination of
the Fair Market Value in accordance with the provisions of Section 4(b) above in
the event of a Value Dispute, the Company shall, subject to Section 4(d) below,
have the irrevocable and exclusive option to purchase all or any portion of the
Indirect Transfer Shares by delivery of a written notice to the Indirect
Transferee of its election to exercise its option under this Section 4 and the
number and type of Indirect Transfer Shares it is electing to purchase. To the
extent the Company does not elect to purchase all of the Indirect Transfer
Shares or does not make any election within such five (5) business day period,
the Indirect Transferee shall notify the Preferred Stockholders of the number of
Indirect Transfer Shares that remain eligible for purchase, and the Preferred
Stockholders, excluding the Indirect Transferee, shall, subject to Section 4(d)
below, have the irrevocable and exclusive option for ten (10) business days
following receipt of such notice to purchase all or any portion of the remaining
Indirect Transfer Shares at the Fair Market Value by delivery of written notice
to the Indirect Transferee and the Company of their election to exercise their
option under this Section 4(c) (any such holder exercising this election, a
“Indirect Transfer Participant”) and the maximum number of shares (up to that
portion of such Indirect Transfer Shares that equals the proportion that the
aggregate number of shares of Common Stock that were issued and/or are issuable
upon conversion of the Preferred Stock held by an Indirect Transfer Participant
plus the aggregate number of shares of Common Stock issued to such holder if the
Indirect Transfer Participant is West Central bears to the sum of the total
number of shares of Common Stock that were issued or are issuable upon
conversion of all of the issued and outstanding shares of Preferred Stock and
the number of shares of Common Stock issued to West Central, in each case
excluding any such shares held by the Indirect Transferee) that they are willing
to purchase, as well as the number of additional shares that such holder desires
to purchase in the event all of the remaining Indirect Transfer Shares are not
elected to be purchased by the other Preferred Stockholders which shall be
allocated on a pro rata basis (calculated in a similar manner as described in
the preceding sentence, and continuing in a like manner until the Indirect
Transfer Participants have purchased all of the Indirect Transfer Shares as they
may elect). Within thirty (30) days of receipt of the Indirect Transfer Notice,
the Indirect Transfer Participants shall deliver to the Indirect Transferee a
written notice of their election to purchase any remaining Indirect Transfer
Shares.

 

13



--------------------------------------------------------------------------------

(d) The Company and the Indirect Transfer Participants shall deliver the
aggregate Fair Market Value for any Indirect Transfer Shares that any such party
elects to purchase to the Indirect Transferee no later than the later of sixty
(60) days after receipt of the Indirect Transfer Notice and fifteen
(15) business days after the determination of the Fair Market Value in
accordance with the provisions of Section 4(b) above in the event of a Value
Dispute. In the event the Company and the Indirect Transfer Participants, taken
together, do not elect to purchase all of the Indirect Transfer Shares pursuant
to Section, then any subsequent Transfer or Indirect Transfer shall be subject
to the provisions of this Agreement.

Section 5. Enforcement; Legends. No Preferred Stock or Common Stock shall be
transferred on the books of the Company, nor shall any Transfer be effective,
unless and until the terms and provisions of this Agreement are first complied
with and, in case of violation of this Agreement by the attempted Transfer of
Preferred Stock or Common Stock without compliance with the terms and provisions
hereof, such Transfer shall be invalid and of no effect. The Stockholders will
cause the Company to imprint a legend on any certificates evidencing Preferred
Stock or Common Stock which are subject to this Agreement referring to the
voting rights and the restrictions on Transfer imposed hereunder.

Section 6. Preemptive Rights.

(a) Each Preferred Stockholder (the “Preemptive Participants”) shall have a
preemptive right to purchase up to its Pro Rata Share (as defined in this
Section 6(a)) of future sales by the Company of its equity securities issued for
cash other than as provided in Section 6(c) below (“New Securities”). For each
Preemptive Participant, “Pro Rata Share” equals the ratio that (i) the number of
shares of Common Stock issuable upon conversion of the Preferred Stock held by
the Preemptive Participant (plus the number of shares of Common Stock held by
the Preemptive Participant if the Preemptive Participant is West Central or a
member of the USBG Group), immediately prior to the sale of the New Securities
bears to (ii) the sum of the total number of shares of Common Stock issuable
upon conversion of all shares of Preferred Stock outstanding and the total
number of shares of Common Stock held by West Central and members of the USBG
Group, immediately prior to the sale of the New Securities. Each time the
Company proposes to offer any of its securities, the Company shall give written
notice thereof to the Preemptive Participants stating (i) its bona fide
intention to offer such securities, (ii) the number of such securities to be
offered, and (iii) the price and terms upon which the Company proposes to offer
such securities (the “Offer Notice”). By written notification received by the
Company within ten (10) days after the receipt of the Offer Notice, a Preemptive
Participant may elect to purchase, at the price and on the terms specified in
the Offer Notice, up to such holder’s Pro Rata Share and stating therein the
quantity of such securities to be purchased. To the extent any Preemptive
Participant elects not to purchase such holder’s Pro Rata Share of New
Securities, then such holder’s Pro Rata Share shall be allocated pro rata among
the Preemptive Participants electing to purchase their Pro Rata Share of New
Securities in a similar “as converted” basis to the extent such holders wish to
purchase more than their full

 

14



--------------------------------------------------------------------------------

Pro Rata Share. The closing date of the transactions contemplated by this
Section 6(a) shall be as mutually agreed by the Company and the purchasing
Preemptive Participants, but no earlier than thirty (30) days and no later than
sixty (60) days after the receipt of the Offer Notice.

(b) In the event the Preemptive Participants do not elect to purchase all of the
securities pursuant to Section 6(a), the Company may sell the remaining
unsubscribed portion of such securities at a price not less than, and upon terms
no more favorable in the aggregate than, those specified in the Offer Notice. If
for any reason the Company does not consummate the sale of such securities
within the one hundred twenty (120) day period following the date of the Offer
Notice, the rights provided hereunder shall be deemed to be revived and such
securities shall not be offered unless first reoffered to the Preemptive
Participants in accordance herewith.

(c) The preemptive rights in this Section 6 shall not be applicable to (i) the
issuance or sale of shares of Common Stock (or options therefor) to employees,
directors and consultants for the primary purpose of soliciting or retaining
their services in an amount not to exceed 2,600,000 shares, (ii) the issuance of
securities pursuant to a bona fide, firmly underwritten public offering of
shares of Common Stock, registered under the Securities Act, (iii) the issuance
of warrants or the issuance of securities pursuant to the conversion or exercise
of convertible or exercisable securities (including without limitation shares of
capital stock issuable upon the exercise of warrants issued or committed to be
issued by the Company as of the date of this Agreement at the exercise price
stated in such warrants (subject to anti-dilution adjustments as provided
therein)), (iv) the issuance of securities in connection with a bona fide
business acquisition of or by the Company, whether by merger, consolidation,
purchase of assets, sale or exchange of stock or otherwise, (v) the issuance of
any shares of Common Stock or Preferred Stock or other securities in connection
with any borrowings by the Company, direct or indirect, from financial
institutions, whether or not presently authorized, including any type of loan or
payment evidenced by any type of debt instrument, provided that such issuances
are approved by a majority of the directors nominated by the holders of Series A
Preferred Stock, (vi) securities issued to vendors, lenders, equipment lessors
or in connection with strategic or licensing transactions, joint ventures or
similar transactions, provided that such issuances are approved by a majority of
the directors nominated by the holders of Series A Preferred Stock,
(vii) securities issued in connection with any stock split, stock dividend or
recapitalization of the Company, and (viii) any right, option or warrant to
acquire any security convertible into the securities excluded from the
preemptive rights pursuant to this subsection (i) through (vii) of this
Section 6(c). In addition to the foregoing, the right of first offer in this
Section 6 shall not be applicable with respect to any Preemptive Participant in
any subsequent offering of securities if, at the time of such offering, the
Preemptive Participant is not qualified to participate in the offering based on
the applicable exemption from registration pursuant to which the offering is
being made.

(d) Notwithstanding anything herein to the contrary, the rights of the
Preemptive Participants to purchase any securities of the Company as set forth
in this Section 6 may be waived, in whole or in part, prospectively or
retroactively, by the written consent or

 

15



--------------------------------------------------------------------------------

affirmative vote of at least two-thirds ( 2/3rds) of the outstanding shares held
by the Preemptive Participants (which must also include the written consent or
affirmative vote of a Preferred Supermajority) immediately prior to the issuance
of such securities by the Company.

Section 7. Information, Inspection and Observer Rights.

(a) Delivery of Financial Statements. The Company shall deliver to each
Preferred Stockholder, within the time periods specified below unless such
period is extended by unanimous vote of the Preferred Stockholders:

(i) as soon as practicable, but in any event within thirty (30) days after the
end of each calendar month, an unaudited income statement and statement of cash
flows for such month and an unaudited balance sheet as of the end of such month
and for the year-to-date, prepared in accordance with generally accepted
accounting principles (“GAAP”);

(ii) as soon as practicable, but in any event within thirty (30) days after the
end of each of the first three (3) quarters of each year of the Company, an
unaudited income statement and statement of cash flows for such fiscal quarter
and an unaudited balance sheet as of the end of such fiscal quarter and for the
year-to-date, prepared in accordance with GAAP;

(iii) an annual budget for the Company at least thirty (30) days prior to the
beginning of each year and, as soon as practicable, but in any event within
thirty (30) days after the end of each of the first three (3) quarters of each
year of the Company, an updated annual budget for the Company; and

(iv) as soon as practicable, but in any event within one hundred and twenty
(120) days after the end of each year of the Company unless such period is
extended by unanimous vote of the Board, an audited income statement for such
year, an audited balance sheet and statement of Stockholder’s equity of the
Company as of the end of such year, and an audited statement of cash flows for
such year, such audited year-end financial reports to be in reasonable detail,
prepared in accordance with GAAP and prepared by a nationally recognized
accounting firm approved by the Board.

Notwithstanding the foregoing, a Preferred Stockholder other than NGP, Westway,
Bunge or any member of the USBG Group shall not be entitled to receive the
financial statements described in clauses (i), (ii) and (iii) above if the Board
reasonably determines that such Preferred Stockholder is a competitor of the
Company.

(b) Inspection Rights. The Company shall permit each Preferred Stockholder and
its representatives, at such Preferred Stockholder’s expense, for a proper
business purpose, upon reasonable prior notice to the Company, during normal
business hours and without unreasonable disruption to the Company’s business to:
(i) visit and inspect any of the

 

16



--------------------------------------------------------------------------------

properties or facilities of the Company and its subsidiaries, (ii) examine the
books and records of the Company and its subsidiaries (and make and keep copies
and extracts therefrom), and (iii) discuss with the Company’s officers and
employees the affairs, finances and accounts of the Company and its
subsidiaries.

(c) Observer Rights. The Company shall permit three (3) non-voting observers to
attend each meeting of the Board and of any committees of the Board, consisting
of the President of the Company, an observer appointed by West Central and an
observer appointed by Energy Technology Partners, L.L.C. Such observers shall
receive advance notice of all such meetings and all materials provided to the
directors before and during such meetings. The Company may remove or exclude
such observers from any meeting of the Board and of any committees of the Board
when such observers’ presence would reasonably be expected to compromise
attorney-client confidentiality, would be reasonably necessary to protect highly
confidential information or for other similar bona fide corporate reasons. The
decision of the Board with respect to the privileged or confidential nature of
such information shall be final and binding.

(d) Confidentiality. Each Preferred Stockholder hereby agrees, and each board
observer, as a condition to observing or participating in meetings of the Board
or its committees shall agree, that such Preferred Stockholder or board observer
shall hold all Confidential Information in confidence and shall not use any
Confidential Information so provided for any purpose other than evaluating an
investment in the Company or disclose any such Confidential Information without
the prior written consent of the Company, except that each Preferred Stockholder
may disclose Confidential Information without the Company’s consent to: (i) its
attorneys, accountants and other professional advisors as necessary each of who
shall be bound by this obligation of confidentiality and for whose breach
thereof the disclosing Preferred Stockholder shall be liable, (ii) any Person
who is a permitted transferee of such Preferred Stockholder under this Agreement
each of who shall be bound by this obligation of confidentiality, and (iii) any
other Preferred Stockholder. For purposes of this Section 7(d), the term
“Confidential Information” shall mean the financial statements described in
Section 7(a) above, any confidential or proprietary information of the Company
provided to a Preferred Stockholder or designee pursuant to the inspection
rights in Section 7(b) and any confidential or proprietary information of the
Company provided to an observer pursuant to such observer’s rights in
Section 7(c); provided, however, that Confidential Information shall not include
(a) information which is in the public domain through no act or omission of such
Preferred Stockholder or board observer in violation of this Agreement, (b) is
lawfully acquired by such Preferred Stockholder or board observer from a third
party not bound by an obligation of confidentiality to the Company or
(c) information required to be disclosed pursuant to applicable law, rule or
regulation or legal process.

Section 8. Miscellaneous.

(a) Termination.

(i) This Agreement shall terminate upon the earlier of (i) the closing of a firm
commitment underwritten public offering pursuant to an effective registration

 

17



--------------------------------------------------------------------------------

statement under the Securities Act covering the offer and sale of the Company’s
Common Stock; (ii) the first date on which the Stockholders collectively do not
own at least 50% of the equity securities of any successor or assignee resulting
from the consolidation, merger or sale of all or substantially all of the assets
of the Company; (iii) the adjudication of the Company as a bankrupt, the
execution by the Company of an assignment for the benefit of creditors or the
appointment of a receiver of the Company; (iv) the voluntary or involuntary
dissolution of the Company; (v) when there is otherwise only one surviving
Stockholder as a party to this Agreement; (vi) the 15th anniversary of the date
hereof; or (vii) the written agreement of the Company, the Common Stockholders
owning at least two-thirds ( 2/3rds) of the shares of Common Stock held by the
Common Stockholders and a Preferred Supermajority.

(ii) The rights of a Preferred Stockholder pursuant to Section 3(d)(ii) to
initiate a “drag-along” transaction shall terminate with respect to such
Preferred Stockholder on the first date on which such Preferred Stockholder does
not own at least 800,000 shares of Preferred Stock (and/or Common Stock issued
or issuable upon conversion of such Preferred Stock).

(iii) Except as provided in Section 8(a)(ii), the rights (but not the
obligations) of a Preferred Stockholder under this Agreement shall terminate:
(a) with respect to a Preferred Stockholder that is not West Central or a member
of the USBG Group, on the first date on which such Preferred Stockholder does
not own at least 250,000 shares of Preferred Stock (and/or Common Stock issued
or issuable upon conversion of such Preferred Stock), (b) with respect to West
Central, on the first date on which West Central does not own at least 250,000
shares of Common Stock; and (c) with respect to any member of the USBG Group, on
the first date on which the members of the USBG Group no longer collectively own
at least 250,000 shares of Common Stock (including all shares of Common Stock
issued or issuable upon conversion of the shares of Preferred Stock held by
members of the USBG Group). The threshold amounts in this Section 8(a)(iii)
shall be subject to appropriate adjustment for stock splits, stock dividends,
combinations and other recapitalizations.

(b) Transfer and Assignment. In the event of any Transfer or Excluded Affiliate
Transfer, the assignee or transferee shall agree to be bound by the terms of
this Agreement and evidence the same by executing an addendum to this Agreement
promptly upon receiving the assignment of such Preferred Stock or Common Stock.
Upon such execution of an addendum, Exhibit A of this Agreement will be deemed
to be amended to reflect such assignment or transfer. The obligations (but not
the rights) of any Stockholder under this Agreement shall be enforceable against
any assignee or transferee of shares of Preferred Stock and/or Common Stock held
by such Stockholder. The rights of any Stockholder under this Agreement may only
be assigned by (i) a Stockholder to a transferee or assignee of such securities
who, after such Transfer, holds at least 250,000 shares of Preferred Stock
(and/or Common Stock issued or issuable upon conversion of such Preferred Stock)
if the transferor is a Preferred Stockholder, or 250,000 shares of Common Stock
if the transferor is a Common Stockholder (such threshold amounts subject to
appropriate adjustment for stock splits, stock dividends, combinations and other
recapitalizations), or (ii) a Stockholder to any person or entity covered by
clause (i)(a) of the definition of Excluded Affiliate Transfer.

 

18



--------------------------------------------------------------------------------

(c) New Issues. A recipient of capital stock issued by the Company shall, upon
the request of the Company, become party to and agree to be bound by the terms
of this Agreement and shall evidence the same by executing an addendum to this
Agreement promptly upon receipt of such capital stock. Upon such execution of an
addendum, Exhibit A of this Agreement will be deemed to be amended to reflect
such issuance.

(d) Notices. Whenever in this Agreement, notice is required or permitted to be
given it shall be given in writing, and if such notice is given by registered
United States mail it shall be deemed to have been received on the third
business day after the date such notice is posted. All notices hereunder to the
Company shall be mailed to it at the address of its principal place of business
and all notices to the Stockholders shall be mailed to them at their last known
address as shown on the books and records of the Company. Any party may change
such party’s mailing address by giving written notice of such change to all
other parties.

(e) Governing Law. This Agreement and the rights and duties of the parties
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without regard to rules or principles of
conflicts of law requiring the application of the law of another State.

(f) Number. Words in the singular shall be construed to include the plural and
vice versa, unless the context otherwise requires.

(g) Headings. The headings appearing in this Agreement are inserted only for
convenience of reference and in no way shall be construed to define, limit or
describe the scope or intent of any provision of this Agreement.

(h) Severability. Every provision in this Agreement is intended to be severable.
In the event that any provision in this Agreement shall be held invalid, the
same shall not affect in any respect whatsoever the validity of the remaining
provisions of this Agreement; provided, however, that if any such provision may
be made enforceable by limitation thereof, then such provision shall be deemed
to be so limited and shall be enforceable to the maximum extent permitted by
applicable law.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute but
one and the same instrument.

(j) Joinder of Spouses. The spouses of any subsequent Preferred Investors and
any subsequent Common Investors, as applicable, will execute this Agreement and,
by such execution, they acknowledge that they are fully aware of, understand,
and agree to, the provisions of this Agreement and thereby bind themselves,
their heirs, assigns and legal representatives, to the terms and provisions
hereof.

 

19



--------------------------------------------------------------------------------

(k) Entirety and Modification. This Agreement, together with the organizational
documents of the Company, constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior
understandings and agreements regarding such matters. This Agreement may be
modified, supplemented or amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by written consent of the Company, the Common
Stockholders owning at least a majority of the shares of Common Stock held by
the Common Stockholders and a Preferred Supermajority; provided, however,
Sections 2(a)(ii) and 2(a)(iii) hereof shall not be amended as to the nomination
and election to the Board of a director without the prior written approval of
the shareholders entitled to designate the director in the case of NGP, Westway,
Bunge and West Central and, in the case of the USBG Group, approved by the
members of the USBG Group holding a majority of the shares of Series A Preferred
Stock held by members of the USBG Group.

[SIGNATURE PAGES TO FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

COMPANY: REG NEWCO, INC.

By:

 

/s/ Daniel J. Oh

Name:

 

Daniel J. Oh

Title:

 

President

SIGNATURE PAGE TO REG NEWCO STOCKHOLDER AGREEMENT

 

21